


10.1
[g24551kgi001.jpg]




Fiscal Year 2013 Executive Bonus Plan


1.
PURPOSE OF PLAN

The purpose of this Vitesse Semiconductor Corporation Fiscal Year 2013 Executive
Bonus Plan (this “Plan”) is to provide members of the executive staff
(“Executive”) of Vitesse Semiconductor Corporation, a Delaware corporation, (the
“Corporation”) with the opportunity to earn incentive bonuses based on (a) the
Corporation's attainment of specific financial performance objectives for the
2013 Fiscal Year (as defined below) and (b) the executive's achievement of
designated personal performance goals during the 2013 Fiscal Year.
2.
DEFINITIONS

2.1
“2013 Fiscal Year” means the fiscal year of the Corporation that began on
October 1, 2012 and will end on September 30, 2013.

2.2
“Adjusted EBITDA” means net income before interest, expenses for taxes,
depreciation, amortization, deferred stock compensation and non-recurring
professional fees. The Administrator may, from time-to-time, make other
exceptions to the definition as it deems appropriate with respect to unusual or
non-recurring events such as balance sheet adjustments, mergers, acquisitions,
and divestitures.

2.3
“Administrator” means the Compensation Committee of the Board of Directors of
the Corporation.

2.4
“Base Salary” means a Participant's Base Salary paid (or deferred) in the 2013
Fiscal Year. Base Salary does not include bonuses or any form of compensation
other than salary.

2.5
“Eligible Person” is (a) any “officer” as that term is defined in Rule 16a-1(f)
under the Securities Exchange Act of 1934 (except the President/Chief Executive
Officer) or (b) any vice-president who is a member of the Corporation's
executive staff.

2.6
“Goals” means the individual personal performance goals established by the
Corporation's Chief Executive Officer for each Participant for the 2013 Fiscal
Year.

2.7
“Participant” means an Eligible Person who has been designated by the
Administrator as eligible to earn a Bonus for the 2013 Fiscal Year.

2.8
“Total Bonus” means the portion of a Participant's Bonus, if any, that is based
on both the Participant's achievement of his/her Personal Goals and the
Corporation's level of Adjusted EBITDA for the 2013 Fiscal Year.



3.
PLAN ADMINISTRATION





--------------------------------------------------------------------------------




3.1
Administration. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator.

3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan, including, without limitation, the authority to:

(a)
determine the Eligible Persons and, from among the Eligible Persons, designate
those who are Participants;

(b)
approve the Goals established by the Corporation's Chief Executive Officer for
each Participant;

(c)
determine and approve the amount of the actual Bonus for each Participant; and

(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the Bonus payments
under this Plan.

3.3
Binding Determinations. Any action taken by, or inaction of, the Corporation,
the Corporation's Chief Executive Officer, or the Administrator relating or
pursuant to this Plan and within its or his authority hereunder or under
applicable law shall be within the absolute discretion of that entity, person or
body and shall be conclusive and binding upon all persons. Neither the
Corporation's Chief Executive Officer, the Administrator, nor any person acting
at the direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including, without limitation, attorneys' fees) arising
or resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation shall be liable
for any such action or determination taken or made or omitted in good faith.

3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or to
third parties.

4.
ELIGIBILITY

The Administrator may grant Bonus opportunities under this Plan only to those
persons that the Administrator determines to be Eligible Persons. The
Administrator shall notify each Participant of his/her eligibility to earn a
Bonus under this Plan by the later of December 31, 2012 or the 45th day
following the date that the Participant becomes an Eligible Person. Such notice
shall be in writing and shall include a description of the Participant's Goals.
5.
BONUS CALCULATIONS

5.1
Goals

5.1.1
Establishment. The Corporation's Chief Executive Officer shall establish Goals
for each Participant by the later of December 31, 2012 or the 45th day following
the date the Participant becomes an Eligible Person.

5.1.2
Adjustment. To preserve the intended incentives and benefits of a Goal Bonus
opportunity, the Chief Executive Officer may (i) adjust the Goals to reflect any
material change in corporate capitalization, any material corporate transaction
(such as a reorganization, combination, separation, merger, acquisition or any
combination of the foregoing), or any





--------------------------------------------------------------------------------




complete or partial liquidation of the Corporation or (ii) make other
appropriate adjustments to the Goals.
5.1.3
Determination of Achievement of Goals. The Corporation's Chief Executive Officer
shall, in his sole discretion, determine the extent to which each Participant
has attained the Goals established for such Participant for the 2013 Fiscal
Year, which shall be expressed as a whole percentage from 0% to 100%. The Chief
Executive Officer shall make that determination within 90 days following the end
of the 2013 Fiscal Year and notify the Administrator and the Participant of that
determination as soon thereafter as practicable.

5.2
Total Bonus

Each Participant's Total Bonus, if any, shall be an amount equal to (a) times
(b) times (c), where (a) equals the Participant's Base Salary, (b) equals the
percentage of Total Bonus with 100% of Goals Achieved for the respective
Adjusted EBITDA and (c) equals the percentage of the Participant's achievement
of his/her Goals; provided, however, that such Total Bonus shall be prorated for
any Participant who is first employed by the Corporation after October 1, 2012,
to reflect the portion of the 2013 Fiscal Year during which he/she was a
Participant.
The formula can also be stated as:
(Base Salary) X (% of Total Bonus with 100% of Goals Achieved for the respective
Adjusted EBITDA) X (% of Goals Attained), as described in Table 1 below.
An additional bonus will be paid to the VP of Sales only as:
(Base Salary) X (% of Revenue Bonus Goals Achieved + % of Design Win Bonus Goals
Achieved), as described in Table 2 below.
6.
VESTING

6.1
Vesting. A Participant's right to receive a Bonus under this Plan shall vest on
September 30, 2013, subject to the employment and performance requirements set
forth in this Section 6 (and subject to the levels of (a) the Participant's
achievement of Goals and (b) the Company's Adjusted EBITDA).

6.2
Continued Employment Required. A Participant must continue to be employed by the
Corporation without performance deficiencies (as described in Section 6.5) until
September 30, 2013 as a condition to vesting in the right to receive a Bonus
payment under this Plan. Employment for only a portion of the vesting period,
even if a substantial portion, will not entitle the Eligible Person to any
proportionate vesting. An approved leave of absence by a Participant, either at
the time of the vesting date, or at any time during the vesting period, will not
prevent vesting of payments under the Plan.

6.3
Effect of Termination Prior to Vesting. If a Participant's employment with the
Corporation terminates before September 30, 2013 for reason that is not governed
by a Change in Control or employment agreement, his/her participation in the
Plan will terminate immediately and he/he shall not be eligible for a Bonus.

6.4
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or the Administrator otherwise provides, the employment relationship
shall not be considered terminated in the case of (a) sick leave, (b) military
leave, or (c) any other leave of absence authorized by the Corporation or the
Administrator; provided that, unless re-employment upon the expiration of such
leave is guaranteed by contract or law or the Administrator otherwise provides,
such leave is for a period of not more than three months.

6.5
Effect of Performance Deficiencies. A Participant's right to receive a Bonus
will not become vested if, (a) at the close of the 2013 Fiscal Year, the
Participant is on a Corrective Action Plan, or (b) during the 2013 Fiscal Year,
the Participant is otherwise notified that his/her job performance is deficient
and he/she has failed to correct the deficiencies by the end of the 2013 Fiscal
Year.







--------------------------------------------------------------------------------




7.
TIME OF BONUS PAYMENTS

Each Participant's Bonus, if any, shall be paid by the end of the first quarter
of Fiscal Year 2014, or as soon as practicable after determination and
certification of the actual financial performance levels for the year and grant
of approval by the Compensation Committee in a duly held meeting, but, in no
event, later than March 15, 2014.
8.
OTHER PROVISIONS

8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, and the payment of money under this Plan are subject to compliance with
all applicable federal and state laws, rules and regulations (including, but not
limited to, state and federal securities law) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith.

8.2
No Rights to Awards. No person shall have any claim or rights to be granted
awards (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

8.3
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan) shall confer upon any Eligible Person or Participant
any right to continue in the employ or other service of the Corporation,
constitute any contract or agreement of employment or other service or affect an
employee's status as an employee at will, nor shall interfere in any way with
the right of the Corporation to change a person's compensation or other
benefits, or to terminate his/her employment or other service, with or without
cause. Nothing in this Section 8.3, however, is intended to adversely affect any
express independent right of such person under a separate employment or service
contract.

8.4
Plan Not Funded. Awards payable under this Plan shall be payable from the
general assets of the Corporation and no special or separate reserve, fund or
deposit shall be made to assure payment of such awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Corporation by reason of any award hereunder.
Neither the provisions of this Plan (or of any related documents), nor the
creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment pursuant to any award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

8.5
Tax Withholding. Upon any payment of any award, the Corporation shall deduct
from any amount otherwise payable in cash to the Participant (or the
Participant's personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation may be required to withhold
with respect to such cash payment.

8.6
Effective Date, Term, Amendments.

8.6.1
Effective Date and Term. This Plan is effective as of October 1, 2012, the date
of its approval by the Compensation Committee of the Board of Directors of the
Corporation (the “Effective Date”) and shall be effective for the 2013 Fiscal
Year. The Plan shall automatically terminate upon the payment of the Bonuses due
hereunder or, if no Bonuses are payable hereunder, as of September 30, 2013.

8.6.2
Board Authorization. The Administrator may, at any time, amend this Plan;
provided that no amendment shall adversely affect any Participant's opportunity
to earn a Bonus for the 2013 Fiscal Year.











--------------------------------------------------------------------------------




8.7
Governing Law; Construction; Severability.

8.7.1
Choice of Law. This Plan and all other related documents shall be governed by,
and construed in accordance with the laws of the State of Delaware.

8.7.2
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.

8.8
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.    

8.9
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant any award or authorize
any other compensation, under any other plan or authority. Awards under this
Plan may be made in addition to, in combination with, as alternatives to or in
payment of grants, awards or commitments under any other plans or arrangements
of the Corporation.

8.10
No Corporate Action Restriction. The existence of this Plan shall not limit,
affect or restrict in any way the right or power of the Board or the
stockholders of the Corporation to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation, (c) any issue of bonds, debentures,
capital, preferred or prior preference stock ahead of or affecting the capital
stock (or the rights thereof) of the Corporation, (d) any dissolution or
liquidation of the Corporation, (e) any sale or transfer of all or any part of
the assets or business of the Corporation, or (f) any other corporate act or
proceeding by the Corporation. No Participant, beneficiary or any other person
shall have any claim under any grant of a Bonus opportunity against any member
of the Board or the Administrator, or the Corporation or any employees, officers
or agents of the Corporation, as a result of any such action.







--------------------------------------------------------------------------------






INWITNESS WHEREOF, this Plan is executed by its duly authorized officer as of
November 28, 2012.
VITESSE SEMICONDUCTOR CORPORATION




By
/s/ Christopher R. Gardner
Name
Christopher R. Gardner
Title
President / CEO







--------------------------------------------------------------------------------






EXHIBIT A


Table 1:
Incentive Bonus Calculations based on Adjusted EBITDA and

Assuming All Goals Are Achieved (as Percent of Base Salary)








Adjusted
EBITDA Achieved in FY2013
Total
Bonus with
100% of
Goals
Achieved


(CFO)
Total
Bonus with
100% of
Goals
Achieved


(Sales VPs)
Total
Bonus with
100% of
Goals
Achieved


(Other VPs)
 
<$[l] 1Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.
—%
—%
—%
Below Minimum
$[l] - <$[l]
25%
15%
15%
Minimum Bonus
$[l] - <$[l]
40%
20%
20%
 
$[l] - <$[l]
50%
30%
40%
Target Bonus
> $[l]
60%
40%
50%
Maximum Bonus



Table 2:
Sales Incentive Bonus Calculations (as Percent of Base Salary)

Additional bonus that applies to VP of Sales ONLY
Paid IF and ONLY IF a minimum of $[l] Adjusted EBITDA is achieved


Product Revenue Achieved in FY2013
Revenue Bonus
New Product Design Wins Achieved in FY2013
Design Win Bonus
 
<$[l]
[l]%
<$[l]
[l]%
Below Minimum
$[l] - <$[l]
[l]%
$[l] - <$[l]
[l]%
Minimum Bonus
$[l] - <$[l]
[l]%
$[l] - <$[l]
[l]%
Target Bonus
(AOP = $[l];
Sales Quota = $[l])
$[l] - <$[l]
[l]%
$[l] - <$[l]
[l]%
 
>$[l] (Stretch)
[l]%
>$[l]
[l]%
Maximum Bonus



                
1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.


